Citation Nr: 1110363	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  03-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland



THE ISSUE

Entitlement to service connection for residuals of an eye injury.



ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel










INTRODUCTION

The Veteran served on active duty from August 1975 to March 1980 and from August 1986 to October 2001.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction over the case was subsequently transferred to the RO in Baltimore, Maryland.

When the case was previously before the Board in November 2008, it was decided in part and remanded in part.  The case has been returned to the Board for further appellate action.


FINDING OF FACT

No residuals of a service eye injury have been present at any time during the pendency of this claim.


CONCLUSION OF LAW

The criteria for service connection for residuals of an eye injury are not met.   38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010.) 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As outlined in the November 2008 Board remand, the originating agency provided the Veteran with the notice required under the VCAA, by letter mailed in June 2002, prior to its initial adjudication of the claim.  Although the Veteran was not provided notice with respect to the disability-rating or effective-date element of his claim until June 2007, after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that service connection is not warranted for residuals of an eye injury.  Consequently, no disability rating or effective date will be assigned, so the failure to provide earlier notice with respect to those elements of the claim was no more than harmless error.

The Board also finds that the Veteran has been afforded adequate assistance in regard to the claim.  He has been afforded an appropriate VA examination and has not identified any additional evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  The Board acknowledges that, unfortunately, a majority of the Veteran's claim file is presumed to have been lost and was rebuilt without certain records.  Efforts have been made to locate these records.  It is clear that further efforts to obtain records would be futile.

The Board notes that the Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  In any event, as explained below, the Board has determined that the Veteran does not have residuals of an eye injury and has conducted its analysis of the claim accordingly. 

In sum, the Board is satisfied that any procedural errors in the originating agency's development and consideration of the claim were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In the November 2008 remand, the Board noted that the Veteran's service treatment records from October and November 1999 showed that he received a laceration to his left eye while playing basketball.  He was diagnosed with a flap laceration of his conjunctiva with subconjunctival hemorrhaging and corneal abrasion.  Although the Veteran was found to have eye abnormalities on a VA fee-based eye examination in July 2002, the examiner failed to provide an opinion concerning whether any current eye disorder was etiologically related to the service trauma.  Therefore, in the November 2008 remand, the Board directed that the Veteran be afforded another examination to determine the nature and etiology of any currently present residuals of the service eye injury.

The Veteran was afforded a VA examination in October 2009, with an addendum opinion submitted in December 2010, both by Dr. D.C.P., M.D., in which the Veteran reported a corneal abrasion in 2000 while in service.  The Veteran did not recall which eye received the abrasion.  The examination was normal with no sequellae of the corneal abrasion noted in either eye.  Therefore, the VA examiner opined that there was no defect present on which to base an "at least as likely as not" statement.  The VA examiner found that the Veteran does not have residuals of an eye injury and does not have an eye disability.

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  Accordingly, the Board has carefully considered the Veteran's contentions that he has residuals of an eye injury that occurred in service.

A layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board has accepted the Veteran's account as competent.

However, a layperson is not considered capable of opining, however sincerely, in regard to diagnosis of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Rather, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).

In this case the Veteran does not have a diagnosed disorder for which service connection may be considered.  Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability, and in the absence of a proof of present disability there can be no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board acknowledges that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim; see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  As discussed above, the medical evidence fails to show that at any time during the pendency of this claim, the Veteran has had residuals of the service eye injury.  Specifically, although the Veteran was found to have eye abnormalities on a VA fee-based eye examination in July 2002, the examiner failed to provide an opinion concerning whether any current eye disorder was etiologically related to the service trauma and the October 2009 VA examiner found no residuals of an eye injury.  

Accordingly, service connection is not warranted for this claimed disability.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine, but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for residuals of an eye injury is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


